DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US 9,774,129).
In regard to claim 1, Kikuchi discloses a connector with a grommet 60 comprising: 
a housing 10 including a panel hooking portion (bottom reference number 33 in fig. 2) that is hooked on an edge of a mounting hole 51 of a panel 50 and is locked to the edge, an annular flange 24 that faces the edge, and a locking projection (top reference number 33 in fig. 2) that is locked to the panel 50 by sandwiching the panel 50 between the locking projection and the flange, wherein the panel hooking portion, the flange, and the locking projection are formed on an outside of the housing; and 
a grommet 60 including a panel contact part 62 that is fitted into the flange so as to cover the flange and comes into tight contact with the edge, wherein 
a flexible arm (top reference number 32 in fig. 2) extending forward is formed on the flange 24 so as to protrude from the flange 24, 
the locking projection (top reference number 33 in fig. 2) is provided at a front of the flexible arm (top reference number 32 in fig. 2), 
a sensing part (top reference number 28 in fig. 2) configured to sense whether the locking projection (top reference number 33 in fig. 2) is locked to the panel 50, is provided at a rear of the flexible arm (top reference number 32 in fig. 2) so as to protrude outward than the flange 24, 
the sensing part is received in a receiving part (top reference number 67 in fig. 2) formed on the panel contact part 62, and 
the sensing part (top reference number 28 in fig. 2) and the receiving part (top reference number 67 in fig. 2) tilt when the locking projection (top reference number 33 in fig. 2) is not locked to the panel 50 (see fig. 2).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO D. TA whose telephone number is (571)272-2014. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdt
10/5/2022

/THO D TA/Primary Examiner, Art Unit 2831